Citation Nr: 0518235	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for schizoaffective 
disorder.

2.  Entitlement to service connection for right knee 
disorder.

3.  Entitlement to service connection for left knee disorder.

4.  Entitlement to service connection for right thumb 
disorder.

5.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1988.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that the veteran requested a BVA hearing at a 
local VA office before a member of the, or members, of the 
BVA, on his January 2004 VA Form 9. In February 2004, the 
veteran requested a hearing via teleconferencing.  In May 
2004, however, the veteran submitted that he no longer 
required a teleconference hearing.  Accordingly, the 
veteran's request for a hearing is rescinded.  

The issues of service connection for right knee disability, 
diabetes and schizoaffective disorder are addressed in the 
remand section below.



FINDINGS OF FACT

1.  The veteran does not have a left knee disorder 
attributable in any way to service.

2.  The veteran does not have a right thumb disorder 
attributable in any way to service.



CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  A right thumb disorder was not incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is an October 2002 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claims for service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  This letter also 
generally advised the veteran that VA would assist him in 
obtaining any additional evidence necessary to support his 
claims. Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 
412 (2004).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in August 2002.  Thereafter, the RO provided 
notice in October 2002.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; service 
personnel records; and VA treatment records from Fresno and 
Long Beach.  The veteran has identified no other pertinent 
evidence, nor is there any indication of relevant, 
outstanding evidence.  Given the nature of the issue on 
appeal, the Board finds that there is no need for a VA 
medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).
 
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

I. Factual Background

Left Knee 

Service medical records reveal complaints of left knee pain 
in December 1979 and January 1981.  In December 1979, the 
veteran reported with complaints of left knee pain following 
trauma incurred when he fell while jogging.  Objective 
examination revealed good range of motion with complaints of 
pain, negative McMurray's and Drawer's signs, and warmth to 
slight palpation.  The veteran was assessed as having a mild 
contusion to the patella.  The veteran also presented with 
complaints of left knee pain in January 1981.  The veteran's 
September 1988 discharge examination was silent as to a left 
knee disorder.  Also, prior to his discharge, in September 
1988, the veteran presented for evaluation of intermittent 
low back pain and knee pain so as to justify VA benefits.  
The veteran, however, only related subjective complaints 
associated with his right knee.  

In an August 2002 statement the veteran asserted that he did 
not recall receiving treatment for his knees post-service but 
that he did have occasional recurring symptoms.  His 
condition limited his daily activities of exercising, 
climbing stairs or ladders, long walks, and bending.  

Fresno VAMC treatment records contain November 2002 x-ray 
studies.  The veteran reported with pain in both knees, and 
minimal tenderness of the medial condyles.  The veteran had 
full range of motion, although painful, and x-rays were 
requested to rule out bony pathology.  The radiographic 
impression was that both the right and left knees revealed no 
significant bony or soft tissue abnormality.  

A May 2003 rating decision denied service connection for left 
knee pain because the medical evidence of record failed to 
establish that the veteran had a chronic disability related 
to service.  

The veteran presented a timely notice of disagreement and in 
an accompanying June 2003 statement alleged that he was still 
experiencing pain and discomfort in the left knee.  The 
veteran perfected his appeal in January 2004.

Right Thumb

In October 1983, the veteran lacerated his right thumb on a 
metal can.  The veteran reported for treatment with a one-
inch laceration that pierced the skin.   In a subsequent 
October 1983 follow-up visit, the veteran reported that his 
thumb was still weak but that strength was returning.  
Objective findings revealed that the wound was clean but some 
dehiscence had occurred.  There was no sign of infection, and 
the laceration appeared to be resolving.  In March 1984, the 
veteran reported with complaints of right thumb pain.  His 
subjective complaint was that when he moved his thumb it hurt 
at the base of thumb.  The veteran denied any traumatic 
incident.  The veteran was assessed as having a soft tissue 
contusion and prescribed a splint for his thumb.

In an August 2002 statement, the veteran asserted that he 
incurred a deep and wide cut while cutting vegetables.  He 
also stated that he had not received any treatment since his 
discharge from service, but that he occasionally gets a small 
painful feeling and the hand also occasionally slightly 
weakens.

Post-service medical records are silent as to complaints or 
treatment for a right thumb disorder.  They do reveal a post-
service diagnosis of carpal tunnel syndrome of the right 
hand, which also affects the veteran's thumb.  The veteran 
underwent nerve conduction velocity studies in March 2002.  
The median and ulnar nerves in the motor modality, the distal 
latencies were normal; the amplitude with combined muscle 
action potential was normal; and conduction velocity 
proximally was normal.  In the sensory component, there was 
minimal slowing of conduction from the roller crease at the 
wrist to the mid thumb. The veteran was diagnosed as having 
minimal carpal tunnel syndrome, on the right side.  It is 
noted that service connection for carpal tunnel syndrome of 
the right hand was granted by means of a May 2003 rating 
decision.  

A May 2003 rating decision denied service connection for a 
right thumb disorder because the medical evidence of record 
failed to establish that the veteran had a chronic disability 
related to service.  

The veteran presented a timely notice of disagreement and an 
associated June 2003 statement.  The veteran alleged that 
since his injury in October 1983 he has been experiencing 
mild discomfort that comes and goes.  Also he sometimes has 
difficulty gripping anything with his hand.

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis 

Left Knee

The veteran claims entitlement to service connection for a 
left knee disorder.  Other than the veteran's lay 
contentions, the record contains no indication that the 
veteran has a current left knee disorder that is causally 
related to his active service, any incident therein.  Service 
medical records solely reveal two complaints of left knee 
pain.  In December 1979, he incurred trauma to the left knee 
when he fell while jogging.  In January 1981, the veteran 
also reported with left knee pain; however, no etiology was 
ascribed to the condition.  The veteran's September 1988 
discharge examination was silent as to complaints of a left 
knee disorder.  The Board also notes that prior to his 
discharge, the veteran reported for intermittent knee pain so 
as to justify VA benefits; however, he only described 
symptoms in his right knee.

Additionally, the post-service medical evidence of record is 
negative for any notations of a left knee disorder for years 
after service separation.  The first complaint of left knee 
pain relates back to November 2002, more than twenty years 
after the veteran's discharge from service.  Moreover, there 
is no medical evidence of record that provides a nexus to his 
period of service.  

The Board has considered the veteran's lay contentions that 
he has a current left knee disorder that is related to 
service.  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of a medical diagnosis, causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
In any event, the record contains absolutely no probative 
evidence supporting his theory of entitlement. 

In summary, in the absence of any evidence of a current left 
knee disorder with a nexus to service, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for a left knee disorder.

Right Thumb

The veteran claims entitlement to service connection for a 
right thumb disorder.  Other than the veteran's lay 
contentions, the record contains no indication that the 
veteran's current right thumb disorder is causally related to 
his active service, any incident therein, or any service-
connected disability.  Service medical records do reveal an 
injury in October 1983 when the veteran lacerated his thumb 
on a metal can.  The veteran incurred a one-inch laceration 
on his right thumb that pierced the skin.  Follow-up 
treatment notes, within that same month reveal that his thumb 
was still weak but that the strength was returning.  The only 
other notation of a right thumb disorder was in March 1984 
when the veteran was diagnosed as having a soft tissue 
contusion and prescribed a splint.  It is noted that 
subsequent service medical records are silent regarding any 
complaint or finding of a right thumb disability or injury.  
Moreover, the September 1988 discharge examination failed to 
reveal any findings of a right thumb disorder.

Similarly, the post-service medical evidence of record is 
negative for any notations or diagnosis of a right thumb 
disorder.  Moreover, the veteran himself submitted in August 
2002 that he has not received any treatment for a right thumb 
disorder since his discharge from service.  Additionally, 
March 2002 nerve conduction velocity studies appear to relate 
any current right thumb complaints to the veteran's service-
connected carpal tunnel disability of the right hand.  The 
nerve conduction velocity studies revealed minimal slowing of 
conduction from the roller crease at the wrist to the thumb.  
The veteran was diagnosed as having minimal carpal tunnel 
syndrome of the right hand and was accordingly granted 
service connection for his disability by means of a May 2003 
rating decision.

The Board has considered the veteran's lay contentions that 
any current right thumb disorder is related to service.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   In any event, the record 
contains absolutely no probative evidence supporting his 
theory of entitlement. 

In summary, in the absence of any evidence of a current right 
thumb disorder, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
right thumb disorder.


ORDER

Service connection for left knee disorder is denied.

Service connection for right thumb disorder is denied.


REMAND

Then veteran claims service connection for schizoaffective 
disorder, a right knee disorder and diabetes.

As to the veteran's claim for service connection for 
schizoaffective disorder, service medical records reveal 
complaints and treatment for blackouts.  The veteran contends 
that the in-service blackouts are symptomatology associated 
with his current schizoaffective disorder.  

Service medical records reveal that the veteran reported for 
treatment for injuries incurred from being pushed from a 
traveling car, in November 1980.  In March 1981, the veteran 
related a history of intermittent episodes of memory lapses 
for more than four years that would last from two to five 
hours.  The examiner's impression was that he doubted any 
significant pathology but that he must consider a seizure 
disorder, although doubtful, versus episodes of transient 
global amnesia.  In February 1982, the veteran underwent two 
electroencephalograms (EEG) to evaluate his cerebral activity 
due to frequent episodes of blackout spells.  The first EEG 
was possibly abnormal; it gave evidence of mild continuous 
disturbance of cerebral activity over the left hemisphere.  
The second EEG, performed three days later, was considered to 
be within normal limits for a person of that age and no 
epileptiform activity was seen.  The veteran's September 1988 
discharge examination also mentioned that the veteran was 
experiencing anxiety with respect to his separation; however, 
this was not considered disabling.  

In an August 2002 statement, the veteran stated that his 
disorder became apparent in June of 1979 or 1980; however, 
there was really nothing specific he could name.  He would 
have episodes, which would last hours, sometimes days, and he 
would experience blackouts.  The veteran also heard voices 
and saw visions.  The veteran alleged that he saw a 
psychiatrist for his mental condition in 1980; however, he 
was never treated in any specific manner.  Following his 
discharge from service, he first sought treatment in April 
1992.  The veteran described that his disorder includes 
blackouts while sober; hearing voices; seeing visions; mood 
swings; and depression. 

Post-service medical records reveal a June 1995 enrollment in 
an Alcohol and Drug Rehabilitation Program and a diagnosis of 
schizoaffective disorder at the Long Beach VAMC.  The veteran 
began psychiatric treatment at the Fresno VAMC in December 
2001, where he was also diagnosed as having schizoaffective 
disorder.  

The veteran describes that his current schizoaffective 
disorder began in service with his blackouts.  Service 
medical records do record treatment and complaints of 
blackouts.  The Board finds that a remand is necessary in 
order to secure a psychiatric opinion as to the relationship, 
if any, between the veteran's schizoaffective disorder and 
his period of service, in particular his in-service 
blackouts.

The veteran also claims entitlement to service connection for 
a right knee disorder.   Service medical records reveal 
complaints of right knee problems and pain in December 1978, 
September 1980, June 1986 and September 1988.  In December 
1978, the veteran was diagnosed as having chondromalacia 
patellae and was prescribed aspirin and a knee brace.  In 
September 1980, examination revealed a stable patella; full 
range of motion; and no effusion.  The examiner held that the 
examination was negative and normal.  Prior to his discharge 
in September 1988, however, the veteran presented for 
evaluation of intermittent low back pain and knee pain so as 
to justify VA benefits.  He stated that he "felt" his knee 
when running.  The veteran denied any locking.  His only 
subjective complaint was that he had a sensation under the 
patella, which was bothersome.  The veteran was assessed as 
having subpatellar right knee pain of unclear etiology.  
There was no instability or history of trauma.  An x-ray of 
the right knee revealed a normal right knee; there was no 
evidence of a foreign or loose body or degenerative joint 
disease.

Post-service Fresno VAMC treatment records reveal x-ray 
studies in November 2002.  The veteran reported with pain in 
both knees, minimal tenderness medial condyle.  The veteran 
had full range of motion, although painful, and x-rays were 
requested to rule out bony pathology.  The radiographic 
impression was that the right and left knees revealed no 
significant bony or soft tissue abnormality.  The veteran 
also presented with right knee pain in May 2003.  The Board 
finds that a remand is necessary in order to assess whether 
the veteran has a current right knee disorder and, if so, the 
relationship, if any, between the veteran's right knee 
disorder and his period of service, in particular his in-
service complaints of right knee pain and diagnosis of 
chondromalacia patellae and assessment of subpatellar right 
knee pain.

Additionally, the veteran claims entitlement to service 
connection for diabetes.  The veteran's service medical 
records reveal one high blood sugar measurement in April 
1984.  At that time, the veteran reported with complaints of 
nausea, vomiting, and one episode where his legs felt weak.  
He stated that it was his third episode in the past month.  
The veteran denied loss of consciousness; but, he indicated 
that during the attacks he would hear a high-pitched whistle.  
The attacks lasted a few moments and he would recover from 
them in approximately 30 minutes.  The veteran denied any 
familial history of diabetes or gout.  His fasting blood 
sugar was assessed as 140 mg.  When measured several days 
later, however, both his fasting and 2 hour PP glucose 
results were 99.  His glucose was 82 when measured in June 
1986.

In an August 2002 statement, the veteran reported that while 
in service he would have paralyzing episodes that would last 
from 30 to 90 minutes.  He also stated, however, that he did 
not begin receiving treatment until May 2002.  His 
symptomatology included dry mouth, constant thirst, constant 
urination and high blood sugar.  He stated that he did not 
experience these symptoms prior to his entry into service.  

In a June 2003 statement, the veteran alleged that he began 
having symptoms of diabetes in April 1984; however, he stated 
that the first time he reported to sickbay was in October 
1986.  He stated he had continued to have symptomatology 
associated with diabetes since his discharge from service; 
although, he noted he did not seek attention until 2002 
because the episodes would only last a short while.  

Post-service medical records reveal that the first indication 
of a diagnosis of diabetes was in May 2002.  Fresno VAMC 
post-service medical records note in June 2003 that the 
veteran had a familial history of diabetes and that he was 
symptomatic for diabetes since 1979 but not diagnosed until 
recently.  The examiner did not comment in what way the 
veteran had been symptomatic for diabetes since 1979.  The 
Board finds that a remand is necessary in order to secure an 
opinion as to the relationship, if any, between the veteran's 
diabetes and his period of service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The VA examiner should 
review the claims folder and provide an 
opinion as to whether it is at least as 
likely as not (i.e. a 50 percent or 
greater likelihood) that the veteran 
currently exhibits any schizoaffective 
disorder which was caused or worsened by 
his period of service.  The report of 
examination should include a complete 
rationale for all opinions rendered.

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The VA examiner should 
review the claims folder and provide an 
opinion as to whether it is at least as 
likely as not (i.e. a 50 percent or 
greater likelihood) that the veteran 
currently exhibits any right knee 
disorder which was caused or worsened by 
his period of service.  The report of 
examination should include a complete 
rationale for all opinions rendered.

3.  The RO should schedule the veteran 
for an appropriate VA examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The VA examiner should 
review the claims folder and provide an 
opinion as to whether it is at least as 
likely as not (i.e. a 50 percent or 
greater likelihood) that the veteran 
currently exhibits diabetes which was 
caused or worsened by his period of 
service.  The report of examination 
should include a complete rationale for 
all opinions rendered.

4.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


